Citation Nr: 1033202	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
with cardiomyopathy.

2.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a stroke.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1983, 
from October 1987 to April 1988, and from January 2003 to October 
2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the St. Louis, 
Missouri Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in March 2008.  A transcript of 
that hearing has been associated with the claims file.

This case was previously remanded by the Board in December 2008 
for further development.  

The issue of service connection for coronary artery disease with 
cardiomyopathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's field vision has an average concentric contraction 
in the right eye of 48.75 (factoring in the 0 degrees of loss 
nasally below the midline of the visual field) and 41.25 
(factoring in the 60 degrees of loss nasally above the midline of 
the visual field) and an average concentric contraction in the 
left eye of 45 (factoring in the 85 degrees of loss temporally 
just above the horizontal midline of the visual field) and 55.63 
(factoring in the 0 degrees of loss temporally just below the 
horizontal midline of the visual field).


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for 
residuals of a stroke, to include a bilateral visual field 
deficit, have been met.  38 U.S.C.A. §§ 1155, 1160 (West 2002); 
38 C.F.R. §§, 4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, Diagnostic Codes 
8009, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for residuals of a stroke in the November 2005 
rating decision, he was provided notice of the VCAA in January 
2005.  The VCAA letter indicated the types of information and 
evidence necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006, pertaining 
to the downstream disability rating and effective date elements 
of his claim, with subsequent re-adjudication in a November 2007 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim. The Veteran reported his current visual symptomatology 
with having blind spots during his March 2008 Travel Board 
hearing and to the February 2009 and February 2010 VA examiners.  
Based on this evidence, the Board is satisfied that the Veteran 
had actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate a 
claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examinations and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 119, 
126 (1999).

In this case, the Veteran's residuals of a stroke, are rated 
under Diagnostic Code 8009.  According to 38 C.F.R. § 4.124a, 
Diagnostic Code 8009, a hemorrhage of the brain vessel(s) 
warrants a 100 percent disability rating for six months following 
the event.  Thereafter, the condition is rated based on the 
residuals, with at least a 10 percent rating assigned. 

The Veteran's subsequent residuals of a stroke include bilateral 
visual field deficit.  

The Board acknowledges that the schedule for rating disabilities 
of the eye was amended effective December 10, 2008, however, such 
amendments are only applicable to claims filed on or after 
December 10, 2008.  73 Fed. Reg. 66543 (November 10, 2008); See 
38 C.F.R. § 4.75-4.84(a) (2008), (2009).  

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its equivalent 
will be used.  Mydriatics should be routine, except when 
contraindicated.  Funduscopic and ophthalmological findings must 
be recorded.  The best distant vision obtainable after best 
correction by glasses will be the basis of the rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  See 38 C.F.R. § 4.75 (2008).

For measurement of the visual field for rating purposes, the 
usual perimetric methods are employed, using a standard perimeter 
and three millimeter white test object.  At least 16 meridians 22 
1/2 degrees apart are charted for each eye.  The charts are made 
a part of the report of examination and not less than two 
recordings, and three when possible, are made.  The minimum limit 
for this function is established as a concentric central 
contraction of the visual field to five degrees.  This type of 
contraction of the visual field reduces the visual efficiency to 
zero.  38 C.F.R. § 4.76 (2008).

The extent of visual field contraction in each eye is determined 
by recording the extent of the remaining visual fields in each of 
the eight 45 degree principal meridians.  The number of degrees 
lost is determined at each meridian by subtracting the remaining 
degrees from the normal visual fields.  The normal visual field 
extent at the 8 principal meridians, in degrees, is: temporally: 
85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees.  The degrees lost are then added together to determine 
total degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average contraction 
for rating purposes.  38 C.F.R. § 4.76a (2008).

Under Diagnostic Code 6080: Concentric contraction of visual 
field to 15 degrees but not to 5 degrees warrants a 70 percent 
rating for bilateral loss, and 20 percent rating for unilateral 
loss, or rate as 20/200 (6/60); Concentric contraction of visual 
field to 30 degrees but not to 15 degrees warrants a 50 percent 
rating for bilateral loss, and a 10 percent rating for unilateral 
loss, or rate as 20/100 (6/30); Concentric contraction of visual 
field to 45 degrees but not to 30 degrees warrants a 30 percent 
rating for bilateral loss, and a 10 percent rating for unilateral 
loss, or rate as 20/70 (6/21), concentric contraction of visual 
field to 60 degrees but not to 45 degrees warrants a 20 percent 
rating for bilateral loss, and a 10 percent rating for unilateral 
loss, or rate as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic 
Code 6080 (2008).

Analysis

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current residuals 
of a stroke include visual impairment, such that he has problems 
with blind spots in his field of vision.  

In a March 2005 VA general medical examination, the Veteran 
denied any residual weakness from his stroke but reported that he 
did have some seizures once in a while, a sharp pain behind his 
right eye and some occasional dizziness.  He also reported that 
he was able to drive, though he occasionally had a blind spot to 
the left side when he was checking his peripheral vision.  The 
Veteran noted symptoms of light-headedness and dizziness with 
quick movements or positional changes.  An examination of the 
eyes found that the pupils were equal, round and reactive to 
light and accommodation and extraocular movements were intact.  
The Veteran was diagnosed with acute infarct of the right 
occipital lobe and parts of the right temporal lobe medially with 
no claimed residuals.  

In a January 2006 private medical report, the Veteran underwent 
testing of the eyes.  It was noted at this time that there was a 
left superior homonomous quadrant anopsia and right temporal lobe 
lesion, found to be consistent with the (chromatography) CT 
results in 2003.

In January 2007 and February 2007 the Veteran was provided visual 
field testing in conjunction with a January 2007 VA examination.  
In the January 2007 VA examination, the Veteran reported a 
history of stroke in 2003 with noticed loss of left peripheral 
vision over the first two to three days after the stroke had 
occurred which improved over time.  He also reported to a private 
eye care provider in January 2006 for a full eye examination, at 
which time he was noted to have a left superior homonomous 
quadrant anopsia which attributed to the previous stroke as it 
was consistent with the CT scan findings.  The Veteran had no 
visual complaints at this time and stated that his visual field 
defect had been stable since its onset.  His visual acuity with 
correction was 20/25 in the right eye and 20/20 in the left eye.  
The examiner noted findings of trace, nuclear sclerosis in the 
lenses of each eye and on confrontation of visual field testing, 
the Veteran was noted to have a right superior homonomous defect.  
He was diagnosed with status post right-sided stroke with 
resultant visual field deficit and mild cataracts in both eyes.  
The examiner noted that the Veteran did not have any identifiable 
ocular service-connected disabilities.  

In a February 2007 VA examination, additional visual field 
testing was performed.  

In a February 2009 VA examination, the examiner reported that 
visual field testing in January 2006 and February 2007 
demonstrated a left superior homonomous 
hemianopsia/quadrantanopsia with no evidence of progressive 
visual field loss between these two exams.  His best corrected 
visual acuity at a distance in the right eye was 20/20 and at 
near was 20/20.  Best corrected visual acuity in the left eye was 
20/20 at a distance and 20/20 at near.  Uncorrected visual acuity 
was 20/70 bilaterally at a distance.  Confrontational visual 
field testing demonstrated a left superior quadrantanopsia.  
Peripheral retinal examination demonstrated no evidence of 
retinal pathology.  The Veteran was diagnosed with right-sided 
stroke with subsequent left homonomous hemianopsia/superior 
quadrantanopsia and nuclear sclerotic cataracts bilaterally.  

The February 2009 VA examiner found that from a functional 
standpoint, the Veteran had lost 25 percent of his visual field 
in each eye and 50 percent of his superior visual field in each 
eye which would equate to a 25 percent total visual field loss in 
each eye.  The examiner noted that as this represented a 
homonomous hemianopic deficit of the superior left quadrant of 
each eye, the right eye had retained visual field in the temporal 
periphery of approximately 90 degrees with the loss in the nasal 
field and the left eye had a loss of the temporal visual field 
from the midline to the periphery with retention of approximately 
20 to 30 degrees of the nasal visual field.  He also found that 
the inferior visual field bilaterally was preserved and that 
represented a full inferior visual field.  The examiner concluded 
that the Veteran's visual field findings were consistent with a 
cerebrovascular accident of the right temporal lobe.  

In a February 2010 VA examination addendum, the examiner was 
asked to properly evaluate visual field loss in terms of loss in 
the 16 meridian of gaze in terms of degrees.  Visual field 
deficit testing indicated that, at the 8 principal meridians, the 
Veteran's right eye field vision, in degrees, was: temporally: 
85; down temporally: 85; down: 65; down nasally: 50; nasally: 
below the midline of the visual field there is 60 degrees 
however, above the midline of the visual field there is 0 
degrees; up nasally: 0; up: 0; up temporally: 45.  Thus, the 
losses at each meridian, in degrees, were temporally: 0; down 
temporally: 0; down: 0; down nasally: 0; nasally: 0 degrees below 
the midline of the visual field and 60 degrees above the midline 
of the visual field; up nasally: 55; up: 45; up temporally: 10.  
The loss total, accounting for the two readings at the nasally 
field vision for below and above the midline of visual field was 
110 (factoring in the 0 degrees of loss nasally below the midline 
of the visual field) and 170 (factoring in the 0 degrees of loss 
nasally below the midline of the visual field).  When that number 
is subtracted from 500 and divided by 8, it reveals that the 
Veteran's average concentric contraction for the right eye was 
48.75 degrees (factoring in the 0 degrees of loss nasally below 
the midline of the visual field) and 41.25 degrees (factoring in 
the 60 degrees of loss nasally above the midline of the visual 
field).  

Visual field deficit testing indicated that, at the 8 principal 
meridians, the Veteran's left eye field vision, in degrees, was: 
temporally: just above the horizontal midline of the visual field 
there is 0 degrees however, just below the midline of the visual 
field there was 85 degrees; down temporally: 85; down: 65; down 
nasally: 50; nasally: 60 degrees; up nasally: 55; up: 45; up 
temporally: 0.  Thus, the losses at each meridian, in degrees, 
were temporally: 85 just above the horizontal midline of the 
visual field and 0 just below the midline of the visual field; 
down temporally: 0; down: 0; down nasally: 0; nasally: 0; up 
nasally: 0; up: 0; up temporally: 55.  The loss total, accounting 
for the two readings at the temporally field vision for just 
above and just below the horizontal midline of visual field was 
140 (factoring in the 85 degrees of loss temporally just above 
the horizontal midline of the visual field) and 55 (factoring in 
the 0 degrees of loss temporally just below the horizontal 
midline of the visual field).  When that number is subtracted 
from 500 and divided by 8, it reveals that the Veteran's average 
concentric contraction for the left eye was 45 degrees (factoring 
in the 85 degrees of loss temporally just above the horizontal 
midline of the visual field) and 55.63 degrees (factoring in the 
0 degrees of loss temporally just below the horizontal midline of 
the visual field).  

After a careful review of the evidence of record, the Board finds 
that the Veteran's residuals of a stroke, to include a bilateral 
visual field deficit, more closely approximates the criteria for 
a 30 percent disability rating, but no higher, for a bilateral 
visual field impairment under Diagnostic Code 6080, since October 
25, 2004, the first day following his discharge from active 
military service.  The pertinent medical evidence of record 
consists of average concentric contraction in the right eye of 
48.75 degrees (factoring in the 0 degrees of loss nasally below 
the midline of the visual field) and 41.25 degrees (factoring in 
the 60 degrees of loss nasally above the midline of the visual 
field) and average concentric contraction in the left eye of 45 
degrees (factoring in the 85 degrees of loss temporally just 
above the horizontal midline of the visual field) and 55.63 
degrees (factoring in the 0 degrees of loss temporally just below 
the horizontal midline of the visual field).  Considering the 
most favorable outcome for the Veteran, average concentric 
contraction of 41.25 in the right eye and 45 in the left eye 
would yield a rating of 30 percent for bilateral loss with 
concentric contraction of visual field to 45 degrees but not to 
30 degrees.  

A higher disability rating is not warranted in this case as the 
Veteran's current visual field impairment findings would require 
concentric contraction of visual field to 30 degrees but not to 
15 degrees for a 50 percent rating for bilateral loss or 
concentric contraction of visual field to 15 degrees but not to 5 
degrees for a 70 percent rating for bilateral loss.  

The Board finds that none of the field vision tests from January 
2006 to February 2009 were in accordance with 38 C.F.R. §§ 4.76 
and 4.76a, which proscribe the methods of examination of the 
visual field and computation of average concentric contraction of 
visual fields for VA disability rating purposes.  As such, the 
only findings of record which are applicable to the rating 
schedule are those in the February 2010 VA examination.  

The Board also notes that a rating in excess of 30 percent is not 
warranted under any other criteria in DC 6008 such as pain, rest-
requirements, or episodic incapacity, as these symptoms have not 
been demonstrated in the record to warrant a rating in excess of 
30 percent. 

As noted above, the Veteran's residuals of a stroke, are rated 
under Diagnostic Code 8009.  According to 38 C.F.R. § 4.124a, 
Diagnostic Code 8009, a hemorrhage of the brain vessel(s) 
warrants a 100 percent disability rating for six months following 
the event.  Thereafter, the condition is rated based on the 
residuals, with at least a 10 percent rating assigned.  In a note 
following Diagnostic Code 8009, it is required for the minimum 
ratings for residuals under Diagnostic Codes 8000-8025, that 
there are ascertainable residuals.  Id. at Note.  Determinations 
as to the presence of residuals not capable of objective 
verification, i.e., headaches, dizziness, fatigability, must be 
approached on the basis of the diagnosis recorded; subjective 
residuals will be accepted when consistent with the disease and 
not more likely attributable to other disease or no disease.  Id.  
It is of exceptional importance that when ratings in excess of 
the prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  Id.

With respect to the application of separate rating criteria for 
the Veteran's subjective complaints of memory loss, the Board 
finds that such subjective residuals cannot be accepted as there 
is no evidence of record indicating these are not more likely 
attributable to other disease or no disease.  See id.  In this 
regard, the Board notes that the medical evidence of record does 
not indicate any medical evidence of memory loss as a residual of 
the Veteran's stroke and does not reflect that the Veteran 
reported to any treatment provider, private or VA, any residuals 
of his stroke which included memory loss.  

The Board has also considered whether there are other appropriate 
diagnostic codes for application.  However, as the record 
evidence fails to show that the Veteran has a visual acuity 
impairment of either eye to warrant a rating in excess of 30 
percent or other residuals of a stroke, Diagnostic Codes 6061 to 
6079 do not apply.  See 38 C.F.R. §§ 4.71a, 4.124a.  

In summary, for the reasons and bases expressed above, the Board 
determines that an initial 30 percent rating for visual field 
deficit, with findings of concentric contraction of visual field 
to 45 degrees but not to 30 degrees for bilateral loss, is 
warranted since the effective date of service connection on 
October 25, 2004, the first day following his discharge from 
active military service.  Accordingly, the appeal of this matter 
is granted.


ORDER

An initial disability rating of 30 percent for residuals of a 
stroke, to include a bilateral visual field deficit, is granted, 
subject to the provisions governing the award of monetary 
benefits.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for coronary artery disease with cardiomyopathy.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

In the December 2008 remand, the Board instructed the RO to 
provide the Veteran with a VA examination with an opinion to 
specifically address the question of whether the Veteran's 
increase in his dilated cardiomyopathy disability during service 
was due solely to the natural progress of such disease.  

In the previous remand, the Board found that the Army Physical 
Evaluation Board's (PEB) October 2005 finding that the Veteran's 
medical condition of dilated cardiomyopathy had its onset in 2000 
and was aggravated in the line of duty was binding on VA, and 
that for the purposes of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a), there was an increase in the Veteran's medical 
condition of dilated cardiomyopathy during his period of service 
from January 2003 to October 2004.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  See Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The Board observed that, neither the March 2005 VA examination 
report nor any other competent medical opinion of record 
addressed the question of whether the Veteran's increase in his 
dilated cardiomyopathy disability during service was due solely 
to the natural progress of such disease and therefore, the 
medical evidence of record was inadequate to make a final 
decision on the merits of the case.  See 38 C.F.R. § 3.159(c)(4).  
In its remand instructions, the Board asked that a VA examiner 
specifically furnish an opinion as to (1) the nature of any 
current cardiomyopathy or coronary artery disease, and (2) 
whether any increase in disability of cardiomyopathy or coronary 
artery disease during the Veteran's period of service from 
January 2003 to October 2004 was due solely to the natural 
progress of the disease.

The Veteran was provided a VA examination in February 2009.  The 
VA examination report noted that a standard medical opinion was 
requested and was phrased as "was the Veteran's heart condition 
worsened due to his period of service? worsened by 
cardiomyopathy."  The examiner opined that the Veteran's heart 
condition was less likely than not permanently aggravated by his 
period of active service.  No statements were made regarding 
whether any increase in disability of cardiomyopathy or coronary 
artery disease during the Veteran's period of service from 
January 2003 to October 2004 was due solely to the natural 
progress of the disease.  

The Board notes that the February 2009 opinion is contrary to its 
previous finding in December 2008 that there was an increase in 
the Veteran's medical condition of dilated cardiomyopathy during 
his period of service from January 2003 to October 2004.  Thus, 
the December 2008 remand instructions with respect to the 
Veteran's claim for service connection for coronary artery 
disease with cardiomyopathy have not been substantially complied 
with.  As the Board's specifically remanded this claim in 
December 2008 for an opinion regarding whether any increase in 
disability of cardiomyopathy or coronary artery disease during 
the Veteran's period of service from January 2003 to October 2004 
was due solely to the natural progress of the disease, which was 
not addressed in the February 2009 VA examination, this claim 
must be remanded again for this specific opinion to be addressed.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

To ensure due process of law and proper compliance with the 
Board's December 2008 remand instructions, the case is REMANDED 
for the following action:

1.  The Veteran's claims file, including a 
copy of this remand, is to be referred to the 
examiner who completed the February 2009 VA 
examination report, or another examiner with 
appropriate expertise.  The examiner should 
note in the examination report that he or she 
has reviewed the claims folder.  Based on a 
review of the claims folder, to include a 
copy of the Board's December 2008 remand and 
a copy of this remand, the examiner should 
express an opinion as to:  (1) the current 
nature of any cardiomyopathy or coronary 
artery disease; and (2) whether any increase 
in disability of cardiomyopathy or coronary 
artery disease during the Veteran's period of 
service from January 2003 to October 2004 was 
due solely to the natural progress of the 
disease.  

A complete rationale should be given for all 
opinions expressed.  In this regard, a 
discussion of the facts and medical 
principles involved will be considerable 
assistance to the Board.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


